09-4156-ag
         Yu v. Holder
                                                                                       BIA
                                                                                 Defonzo, IJ
                                                                               A099 679 537
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 23 rd day of September, two thousand ten.
 5
 6       PRESENT:
 7                REENA RAGGI,
 8                RICHARD C. WESLEY,
 9                GERARD E. LYNCH,
10                     Circuit Judges.
11       _______________________________________
12
13       CHUN YONG YU,
14                Petitioner,
15
16                      v.                                      09-4156-ag
17                                                              NAC
18
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _______________________________________
23
24       FOR PETITIONER:               Yee Ling Poon, New York, New York.
25
26       FOR RESPONDENTS:              Tony West, Assistant Attorney
27                                     General; Shelley R. Goad, Assistant
28                                     Director; Jennifer A. Singer, Trial
29                                     Attorney, Office of Immigration
30                                     Litigation, United States Department
1                           of Justice, Washington, D.C.
2         UPON DUE CONSIDERATION of this petition for review of a

3    Board of Immigration Appeals (“BIA”) decision, it is hereby

4    ORDERED, ADJUDGED, AND DECREED, that the petition for review

5    is DENIED.

6         Chun Yong Yu, a native and citizen of the People’s

7    Republic of China, seeks review of a September 11, 2009,

8    order of the BIA affirming the December 13, 2007, decision

9    of Immigration Judge (“IJ”) Paul A. Defonzo, denying his

10   application for asylum, withholding of removal, and relief

11   under the Convention Against Torture (“CAT”).     In re Chun

12   Yong Yu, No. A099 679 537 (B.I.A. Sept. 11, 2009), aff’g No.

13   A099 679 537 (Immig. Ct. N.Y. City Dec. 13, 2007). We assume

14   the parties’ familiarity with the underlying facts and

15   procedural history in this case.

16            Under the circumstances of this case, we review

17   the IJ’s decision as supplemented by the BIA’s decision.

18   See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).

19   The applicable standards of review are well-established.

20   8 U.S.C. § 1252(b)(4)(B); see also Manzur v. U.S. Dep't of

21   Homeland Sec., 494 F.3d 281, 289 (2d Cir. 2007).

22   I.   Asylum

23        Substantial evidence supports the agency’s


                                  2
1    determination that Yu’s claimed fear of future persecution

2    based on his conversion to Roman Catholicism is too

3    speculative to warrant relief.    Specifically, the BIA

4    reasonably found Yu’s claim–that if he returned to China, he

5    would locate and join an underground church, police would

6    then discover this underground church and associate him with

7    it, and, consequently, the Chinese government would engage

8    in harmful acts against him rising to the level of

9    persecution-to be too speculative.    See Jian Xing Huang v.

10   INS, 421 F.3d 125, 129 (2d Cir. 2005 ); cf. Savchuck v.

11   Mukasey, 518 F.3d 119, 124 (2d Cir. 2008); Matter of J-F-F-,

12   23 I. & N. Dec. 912, 918 n.4 (BIA 2006).      Moreover,

13   substantial evidence supports the BIA’s conclusion that the

14   background evidence Yu submitted fails to establish a

15   pattern or practice of persecution of Roman Catholics in

16   China.

17   See 8 C.F.R. §§ 208.13(b)(2), 208.16(b)(2); Santoso v.

18   Holder, 580 F.3d 110, 112 (2d Cir. 2009) ; Mufied v. Mukasey,

19   508 F.3d 88, 91 (2d Cir. 2007).    In reaching that

20   conclusion, the BIA did not engage in impermissible fact-

21   finding.   See 8 C.F.R. § 1003.1(d)(3)(iv).     Rather, it

22   properly examined de novo the uncontested facts in the



                                   3
1    record, and reasonably determined that those facts did not

2    meet the legal standard for demonstrating a pattern or

3    practice of persecution.   See 8 C.F.R. § 1003.1(d)(3)(ii) ;

4    see also Matter of H-L-H- & Z-Y-Z-, 25 I. & N. Dec. 209, 212

5    (BIA 2010); Matter of A-S-B-, 24 I. & N. Dec. 493, 496-97

6    (BIA 2008).

7        Nor do we find persuasive Yu’s argument that the agency

8    failed to consider all of the evidence in finding that his

9    fear of future persecution was not objectively reasonable.

10   Indeed, the agency acknowledged that   “Christians, including

11   Catholics, have been harassed in China, that house churches

12   are interfered with by the government, and that church

13   leaders and some lay persons have been detained and

14   physically abused.”   However, the 2006 State Department

15   Country Report on China and 2006 and 2007 State Department

16   International Religious Freedom Reports from China indicate

17   that, although harassment, violence, and destruction of

18   underground churches occurs in China, many Catholics are

19   able to practice their faith freely, participate in

20   unregistered churches and prayer groups, and that many meet

21   openly without incident.   Thus, the record does not compel

22   the conclusion that the BIA failed to consider any of Yu’s



                                   4
1    evidence.     See Xiao Ji Chen v. U.S. Dep’t of Justice, 471

2    F.3d 315, 338 n.17 (2d Cir. 2006); see also Wei Guang Wang

3    v. BIA, 437 F.3d 270, 275 (2d Cir. 2006).

4    II. Illegal Departure, Withholding of Removal, and CAT

5        Claims

6        Because Yu has failed to challenge sufficiently the

7    agency’s denial of his illegal departure, withholding of

8    removal, and CAT claims before this Court, we deem any such

9    arguments waived.     See Yueqing Zhang v. Gonzales, 426 F.3d

10   540, 541 n.1, 545 n.7 (2d Cir. 2005).

11       For the foregoing reasons, the petition for review is

12   DENIED.     As we have completed our review, any stay of

13   removal that the Court previously granted in this petition

14   is VACATED, and any pending motion for a stay of removal in

15   this petition is DISMISSED as moot. Any pending request for

16   oral argument in this petition is DENIED in accordance with

17   Federal Rule of Appellate Procedure 34(a)(2), and Second

18   Circuit Local Rule 34.1(b).

19                                 FOR THE COURT:
20                                 Catherine O’Hagan Wolfe, Clerk




                                     5